IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 RAY M. BOURGEOIS AND MARY ANN I.               : No. 768 MAL 2018
 BOURGEOIS,                                     :
                                                :
                     Petitioners                : Petition for Allowance of Appeal from
                                                : the Order of the Superior Court
                                                :
              v.                                :
                                                :
                                                :
 SNOW TIME, INC. AND SKI ROUNDTOP               :
 OPERATING CORPORATION,                         :
                                                :
                     Respondents                :


                                         ORDER



PER CURIAM

      AND NOW, this 25th day of June, 2019, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


(1)   Did the majority panel opinion conflict with existing law by failing to address the
      trial court’s disregard of Petitioners’ expert reports when granting summary
      judgment?
(2)   Did the majority panel opinion conflict with existing law requiring it to review
      Petitioners’ expert reports in the light most favorable to the non-moving party by,
      inter alia, (a) improperly requiring Petitioners’ experts to establish the legal duty
      that Respondents breached, (b) dismissing their opinions as conclusory, and (c)
      overlooking numerous opinions throughout their reports which supported
      Petitioners’ prima facie case against Respondents?
(3)   Did the majority panel opinion conflict with existing law when it held that Petitioners
      did not establish the duties Respondents owed to Petitioners, when the duty of a
      snow tubing facility to protect its patrons from unreasonable risks of harm has
      already been established by the Supreme Court in Tayar v. Camelback [47 A.3d
      1190 (Pa. 2012)]?
(4)   Did the majority panel opinion conflict with existing law by requiring that a violation
      of industry standards be demonstrated for Petitioners to sustain a recklessness or
      gross negligence cause of action against Respondents?




                                   [768 MAL 2018] - 2